DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a first resistor, coupled between the first transistor and the first variable current source; a second resistor, coupled between the second transistor and the second variable current source” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 10 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the first resistor is coupled between the first transistor and the first variable current source, and the second resistor is coupled between the second transistor and the second variable current source” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Claims 11-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the differential signal offset adjustment circuit further includes: a first current source, a second current source, a third current source, a fourth current source, a fifth current source, and a sixth current source; a first transistor, coupled between a power supply line and the first current source, and including an input terminal for receiving a first input signal; a second transistor, coupled between the power supply line and the second current source, and including an input terminal for receiving a second input signal, wherein the first input signal and the second input signal are complementary with the same amplitudes and opposite phases; AMENDMENT-6-17/147,470Atty. Docket: 2019-010-CL-GCM-TMI a first resistor, coupled between the first transistor and the first variable current source; a second resistor, coupled between the second transistor and the second variable current source; a third resistor, coupled between the power supply line and the third current source; a fourth resistor, coupled between the power supply line and the fourth current source; a third transistor, coupled between the third resistor and the third current source, and including an input terminal coupled to the first resistor; a fourth transistor, coupled between the fourth resistor and the fourth current source, and including an input terminal coupled to the second resistor; a fifth transistor, coupled between the power supply line and the fifth current source, to provide one of the third differential signal pair, and including an input terminal coupled to the third resistor; a sixth transistor, coupled between the power supply line and the sixth current source, to provide the other of the third differential signal pair, and including an input terminal coupled to the fourth resistor; and at least one fifth resistor, coupled between the third current source and the fourth current source” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843